                                              CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                              Before the Honorable Kirtan Khalsa
                                                Preliminary/Detention Hearing
Case Number:                21mj170 KK                            UNITED STATES vs. Cisneros
Hearing Date:               2/8/2021                              Time In and Out:          11:04-12:12
Courtroom Deputy:           E. Hernandez                          Courtroom:                ABQ Zoom
Defendant:                  Joe D. Cisneros                       Defendant’s Counsel:      Joe Romero, Jr.
AUSA:                       Rumaldo Armijo                        Pretrial/Probation:       S. Day
Interpreter:                N/A                                   Witness:
Initial Appearance
☐     Defendant received a copy of charging document
☐     Court advises defendant(s) of possible penalties and all constitutional rights
☐     Defendant
☐     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                                 @
Preliminary/Show Cause/Identity
☐     Defendant
☒     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☐
Custody Status
☒     Defendant will remain in custody
☐     Conditions
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
      Pursuant to the Due Process Protections Act, Court confirms the United States obligation to produce all exculpatory
☐
      evidence to the defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so.
☐     Matter referred to    for Final Revocation Hearing
      Court calls case; counsel enter their appearances; government calls United States Air Force security forces installation
      patrolman B. Santiago-Pagan, sworn, direct; defense cross examination; witness excused; government closing, requests
☒     complaint be amended by interlineation; defense objects; court grants request; complaint amended to include 18:111 a
      and b; defense closing; court finds probable cause; government requests detention; defense requests release; defendant
      detained; court to set hearing to review conditions of release for early next week; court in recess.
